Citation Nr: 1542889	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  12-06 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for right knee patellofemoral pain syndrome.

2.  Entitlement to an initial compensable rating for left knee patellofemoral pain syndrome.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to November 2010.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The RO in Houston, Texas, currently has jurisdiction of the claims.

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in July 2015.  A transcript is of record.  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA knee and lower leg Disability Benefits Questionnaire (DBQ) in January 2013, at which time the VA examiner indicated that there was no x-ray evidence of arthritis or patellar subluxation.  It is unclear when the x-ray relied upon was taken, as no date or imaging report was provided.  Given the fact that the only x-ray of record is that associated with a July 2010 pre-discharge VA examination, and given the nature of the Veteran's complaints regarding his bilateral knee, remand is needed in order to schedule the Veteran for a contemporaneous VA examination with contemporaneous imaging.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2015). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess the current severity of his bilateral knee.  The examiner must review the electronic claims files.  Contemporaneous imaging reports must be obtained.

The examiner is to identify all residuals attributable to the Veteran's service-connected bilateral knee disabilities. 

The examiner is to report the range of motion measurements for the knees in degrees.  

Any pain, weakened movement, excess fatigability or incoordination on movement must be noted, and the examiner should indicate whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination. 

The examiner is to describe whether pain significantly limits functional ability during flare-ups or when the knees are used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner is to discuss whether the Veteran has any recurrent subluxation or lateral instability of the knees and indicate whether any instability is slight, moderate or severe.  

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.

2.  Readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

